UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


SONIA GHAWANMEH,

      Plaintiff,

      v.                                              Civil Action No. 09-631 (JMF)

ISLAMIC SAUDI ACADEMY and
THE KINGDOM OF SAUDI ARABIA,

      Defendant.


                                        ORDER

      In accordance with the accompanying Memorandum Opinion, it is, hereby,

      ORDERED that the Islamic Saudi Academy’s Motion to Dismiss Pursuant to Rules

12(b)(1) and 12(b)(6) [#10] is GRANTED in part and DENIED in part.

      SO ORDERED.



                                                              Digitally signed
                                                              by John M.
                                                              Facciola
                                                              Date: 2009.11.27
                                                              15:46:17 -05'00'
                                         JOHN M. FACCIOLA
                                         UNITED STATES MAGISTRATE JUDGE